Title: From George Washington to Samuel Sterett, 13 December 1783
From: Washington, George
To: Sterett, Samuel


                        
                            Gentlemen
                             13 December 1783
                        
                        I experience a singular satisfaction in receiving your congratulations on the establishment of Peace and the
                            security of those important interests which were involved in the fate of the War.
                        Desirous of being considered the friend, and (as far as consists with my abilities), the Patron of the Arts
                            & Sciences; I must take the liberty of expressing my sense of the obligations I am under to the Trustees and Faculty of
                            the University of Pennsylvania for paying me so flattering a Compliment, & on so pleasing a subject.
                        I accept, Gentlemen, the honors you have had the goodness to confer upon me, with the greatest deference &
                            respect.
                        May the Revolution prove extensively propitious to the cause of Literature—may the tender plants of Science
                            which are cultivated by your assiduous care under the fostering influence of Heaven, soon arrive at an uncommon point of
                            maturity & perfection—and may this University long continue to diffuse throughout an enlightened Empire, all the
                            blessings of virtue, learning & urbanity.

                    